Case 1:15-cv-04574-CBA-SJB Document 199 Filed 07/16/20 Page 1 of 2 PageID #: 4224




                                               July 16, 2020

  By ECF

  Honorable Sanket J. Bulsara
  United States District Court for the
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:     Hamilton v. City of New York, et al., 15-CV-4574 (CBA) (SJB).

  Dear Magistrate Judge Bulsara:

          We are professional responsibility counsel to Elefterakis, Elefterakis & Panek, counsel to
  Plaintiff Derrick Hamilton in the above-captioned case, and are writing in response to the July
  15, 2020 letter motion of Joseph R. Corozzo, Esq., counsel to Scott Brettschneider: 1) to
  “Amend/Correct/Supplement” his prior January 17, 2020 Motion to Intervene and Response to
  Plaintiff’s Motion for Attorney Fees; and 2) for Leave to File an Affidavit which has been
  recently procured from Plaintiff Derrick Hamilton by a Florida lawyer unconnected to this case.
  (ECF Doc No. 196) Mr. Corozzo’s motions are procedurally improper and represent Mr.
  Corozzo’s second improper attempt to supplement his original briefing.

          As Your Honor will recall, Mr. Corozzo originally attempted to supplement the record by
  way of an eight-page, single-spaced letter purporting to seek an extension of time. That letter
  was stricken by Your Honor as “a clear attempt to ignore the Court’s previously entered briefing
  schedule.” (March 26, 2020 Order) In the March 26th Order striking Mr. Corozzo’s letter, Your
  Honor made it very clear that, “should the Court require additional evidence, other submissions,
  or an evidentiary hearing, the Court will issue such orders in due course.” (Id.) Mr. Corozzo did
  not move for reconsideration of the Court’s Order and did not appeal. Instead, he once again
  unilaterally and without Court authorization chose to supplement his prior letter. We are not
  aware of any rule or statute which authorizes a party to “supplement” a letter to the Court in
  disregard of the Court’s clear orders prohibiting further submissions. Accordingly, for these
  reasons, Mr. Corozzo’s July 15th submission (ECF Doc. No. 196) should be stricken in its
  entirety.1


         1
          Mr. Corozzo advised your undersigned counsel that he was in possession of the
  Affidavit which is attached to his letter motion on June 29, 2020, and that “[o]ut of an abundance
                                                                                       (…continued)
     Case 1:15-cv-04574-CBA-SJB Document 199 Filed 07/16/20 Page 2 of 2 PageID #: 4225
LAW OFFICES OF
MICHAEL S. ROSS
        Honorable Sanket J. Bulsara
        July 16, 2020
        Page 2

               Separately, even if this Court were to consider Mr. Corozzo’s request to file Mr.
        Hamilton’s Affidavit on the merits, that request should be denied. First, the Affidavit has
        apparently been prepared for Mr. Hamilton by a Florida attorney with no connection to this case
        under highly questionable circumstances, which raises issues under Rule 4-4.2 of the Florida Bar
        Rules of Professional Conduct (which prohibits contact with represented parties). Second, the
        notion that the Affidavit is somehow newly discovered evidence is completely without merit.
        The fact that Mr. Brettschneider only recently obtained the Affidavit from Mr. Hamilton does not
        somehow make the contents of the Affidavit newly discovered. See, e.g., United States v.
        Behiry, 2020 U.S. Dist. LEXIS 116980, at *9 (S.D.N.Y. Jun. 30, 2020) (information in affidavit
        was not ‘newly discovered’ within meaning of Fed. R. Civ. P. 33 where the same information
        was previously available); Hobeau Enters., Inc. v. Printsiples Fabric Corp., 77 F.R.D. 1, 1
        (S.D.N.Y. 1977) (in the context of Fed. R. Civ. P. 60, evidence is “newly discovered” if it
        previously “could not by due diligence have been uncovered….”). Here, even if the information
        in the Affidavit was entirely accurate, then the Affidavit would be reciting facts previously
        known to Mr. Brettschneider. As the Second Circuit has explained, “[o]ne does not ‘discover’
        evidence … that one was aware of….” United States v. Owen, 500 F.3d 83, 89-90 (2d Cir.
        2007) (emphasis in original). Finally, the fact that Mr. Corozzo has already filed the Affidavit
        which he seeks leave to file belies his request.

               Should the Court grant Mr. Corozzo’s motion for leave to file the Affidavit of Mr.
        Hamilton, we will at that point address the contents of the Affidavit. Until this Court has
        received the Affidavit, we do not believe that we can or should, under the New York Rules of
        Professional Conduct, address its contents.

                                                     Respectfully submitted,

                                                     /s/Michael S. Ross
                                                     Michael S. Ross
                                                     Eugene Gormakh

        cc:       All Counsel
                  (By ECF)



        (continued…)
        of caution, we are turning it over to you in the event that we end up using it in this litigation.”
        (Emphasis added.) However, Mr. Corozzo then filed the Affidavit yesterday, on July 15th,
        claiming it was newly discovered evidence which must immediately be considered by the Court.
        The timing of the submission is telling. On July 9th, the Court issued an Order requiring
        Plaintiff’s counsel to provide the Court with certain retainer agreements. Mr. Corozzo’s
        submission, made several days later, represents a last ditch improper effort to sway the Court.
